EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Rexahn Pharmaceuticals, Inc. on FormS-8 (Registration StatementNo. 333-129294) of our report dated March 24, 2008 (which report expresses an unqualified opinion), relating to the financial statements of Rexahn Pharmaceuticals, Inc. included in the Annual Report on Form10-KSB of Rexahn Pharmaceuticals, Inc. for the fiscal year ended December31, /s/ Lazar, Levine & Felix, LLP New York,
